Case 2:20-cv-02038-CFK Document 15-10 Filed 06/01/20 Page 1 of 17




                              EXHIBIT J




                                                Plaintiffs' Second Amended Complaint
                                                                     Exhibits page 088
       Case 2:20-cv-02038-CFK Document 15-10 Filed 06/01/20 Page 2 of 17




Interim Guidance for Nursing Facilities During COVID-19 (3/18/20)

The Department of Health has received questions from nursing care facilities, associations, and
constituents regarding best practices in nursing homes related COVID-19 including visitation policies.
The Department is supporting guidance on critical measures issued by CMS for all nursing facilities,
advise that facilities do the following:

   •    Restrict all visitors, effective immediately, with exceptions for compassionate care, such as
        during end-of-life situations
   •    Restrict all volunteers, non-essential health care personnel and other personnel (i.e. barbers);
            o This does not include the following:
                     ▪ Home-health and dialysis services;
                     ▪ The Department of Aging/Area Agency on Aging and the Department of Human
                          Services where there is concern for serious bodily injury, sexual abuse, or
                          serious physical injury; and
                     ▪ Hospice services offered by licensed providers within the nursing home facility.
   •    Restrict cross-over visitation from personal care home (PCH), Assisted Living, and/or
        Continuing Care Community residents to nursing homes. Ensure cross-over staff adhere to the
        facility’s infection disease protocol.
   •    When there is evidence of community spread of COVID-19 within your county or adjacent
        counties, nursing care facilities should cancel all communal activities.
   •    When there is no community spread of COVID-19 within their county or adjacent counties,
        facilities should, at a minimum, implement social distancing in dining practices and group
        activities. The following recommended approaches should be considered:
            o Testing
                     ▪ Implement active screening of residents and health care personnel for fever and
                          respiratory symptoms (Recommended Screening Questions below);
                     ▪ Staff should be screened at the beginning and end of every shift; and
                     ▪ Complete a Facility Entry Screening Form for each screening (Template
                          accompanies this guidance)
                     ▪ If employees are ill or become ill during their shift, CMS recommends that
                          facilities have employees put on a facemask and end their work shift, leave the
                          building, and self-isolate at home.
            o Admissions/Discharges
                     ▪ Nursing care facilities must continue to accept new admissions and receive
                          readmissions for current residents who have been discharged from the hospital
                          who are stable to alleviate the increasing burden in the acute care settings. This
                          may include stable patients who have had the COVID-19 virus.
                              • Facilities should continuously consult the 2020 Health Alerts, Advisories
                                   and Updates for the most current information related to Test of Cure
                                   under the title “Interim Infection Prevention and Control
                                   Recommendations for Patients with Suspected or Confirmed COVID-19

                                         Pennsylvania Department of Health
                                625 Forster Street | Harrisburg, PA 17120 | www.pa.gov




                                                                                  Plaintiffs' Second Amended Complaint
                                                                                                       Exhibits page 089
Case 2:20-cv-02038-CFK Document 15-10 Filed 06/01/20 Page 3 of 17




                     in Healthcare Settings” See: https://www.health.pa.gov/topics/prep/PA-
                     HAN/Pages/2020-HAN.aspx.
                • Nursing care facilities should continue to employ normal discharge-to-
                     home criteria to assist in LTC bed availability. If there has been a positive
                     case, then appropriate quarantine measures shall be taken at the direction
                     of the Department of Health of the CDC.
   o Dining services:
        ▪ Provide in-room meal service for those that are assessed to be capable of feeding
            themselves without supervision or assistance
        ▪ Identify high-risk choking residents and those at-risk for aspiration who may
            cough, creating droplets
                • Meals for these residents should be provided in their rooms. If that is not
                     possible then the residents should remain at least six (6) feet or more from
                     others if in a common area for meals, with as few other residents in the
                     common area as feasible during their mealtime
        ▪ If residents are brought to the common area for dining, then the following steps
            must be taken:
                • Stagger arrival times and maintain social distancing;
                • Attempt to separate tables as far apart as possible; with goal of residents
                     being at least six (6) feet apart;
                • Increase the number of meal services or offer meals in shifts to allow
                     fewer residents in common areas at one time;
                • Have residents sit at tables by themselves to ensure that social distancing
                     between residents can be maintained; and
                • Staff should take appropriate precautions with eye protection and gowns
                     for this high-risk for choking resident population, given the risk to cough
                     while eating.
        ▪ Residents who need assistance with feeding should be spaced apart as much as
            possible, ideally six (6) feet or more. Where it is not possible to have residents at
            six feet, than no more than one person per table (assuming a standard four [4]
            person table).
                • Staff members who are providing assistance for more than one resident
                     simultaneously must perform hand hygiene with at least hand sanitizer
                     each time when switching assistance between residents.

   o Communal Activities
       ▪ Do not engage in communal activities unless doing so is necessary to maintain
         the health and welfare of the residents;
       ▪ When there is evidence of community spread of COVID-19 within your county
         or adjacent counties, nursing care facilities should cancel all group activities and
         communal dining; and
       ▪ If engaging in communal activities, only do so where a 6-foot separation can be
         maintained.

                               Pennsylvania Department of Health
                      625 Forster Street | Harrisburg, PA 17120 | www.pa.gov




                                                                         Plaintiffs' Second Amended Complaint
                                                                                              Exhibits page 090
        Case 2:20-cv-02038-CFK Document 15-10 Filed 06/01/20 Page 4 of 17




                            •    The following applies to any communal activities:
                                    o A resident can attend only if the resident has no fever or
                                         respiratory symptoms. – This requires the facility to perform
                                         evaluations as transporting to activity or as patients enter room;
                                    o The activity does not include food prep;
                                    o During the activity there are no shared bowls of food or
                                         containers of drinks (bottles or shared pitchers) such as pretzels,
                                         popcorn etc. If snacks are served, they must be individually
                                         wrapped, or drinks poured and served by staff;
                                    o No games where cards or game pieces would be passed between
                                         residents; and
                                    o Avoid group singing activities.

    •   OTHER
          o The infection control specialists designated by the facility must review PPE guidelines
             with all staff;
          o Minimize resident interactions with service providers (e.g. plumbers, electricians, etc.)
             through actions such as use of separate entrances, performing service at off-hours, and
             perform only essential servicing activities;
          o Arrange for deliveries to areas where there is limited person-to-person interaction;
          o Evaluate environmental cleaning practices and consider increasing frequency for high-
             tough surfaces; and
          o Remain adaptable, creative and supportive of all staff working in this pandemic situation.

The Centers for Medicare and Medicaid Services (CMS) provided additional guidance to nursing
facilities to actively take employees temperature and document absence of shortness of breath, new or
change in cough, and sore throat. If employees are ill or become ill during their shift, CMS recommends
that facilities have employees put on a facemask and end their work shift, leave the building, and self-
isolate at home.

Facilities should identify staff that work at multiple facilities and restrict them if appropriate, based on
any knowledge of exposure to COVID-19 of residents in those facilities.

This is immediately applicable to all nursing facilities in Pennsylvania.

Please refer to the Department’s website for the most up-to-date information.
Reference: https://www.cms.gov/files/document/3-13-2020-nursing-home-guidance-covid-19.pdf




                                          Pennsylvania Department of Health
                                 625 Forster Street | Harrisburg, PA 17120 | www.pa.gov




                                                                                    Plaintiffs' Second Amended Complaint
                                                                                                         Exhibits page 091
      Case 2:20-cv-02038-CFK Document 15-10 Filed 06/01/20 Page 5 of 17




Recommended Screening Questions1:
All individuals entering the nursing home should be asked the following questions:

    1. Has this individual washed their hands or used alcohol-based hand rub on entry?
               YES / NO – If no, please have them to do so

    2. Ask the individual if they have any of the following respiratory symptoms?
               Fever
               Sore throat
               Cough
               Shortness of breath

        If YES to any of the above, restrict the individual from entering the nursing home.
        If NO to all of the above, proceed to question #3 for employees and step #4 for all others.

    3A. For employees, you may check the employee’s temperature and document results
               Fever (defined as temperature greater than or equal to 100.0 degrees Fahrenheit)
               present?

        If YES, restrict the individual from entering the nursing home.
        If NO, proceed to step 3B.

    3B. For employees, ask if they have:
               Worked in facilities with recognized COVID-19 cases?

        If YES, ask if they worked with a person with confirmed COVID-19?
                YES/NO
        If YES, restrict them from entering the nursing home.
        If NO, proceed to step 4.

    4. For visitors who are allowed to visit due to compassionate care situations and are asymptomatic upon
       screening, allow entry to the nursing home and remind the individual to:
       • Wash their hands or use alcohol-based hand rub throughout their time in the nursing home;
       • Not shake hands with, touch or hug individuals while in the nursing home;
       • Wear a facemask while in the nursing home and
       • Restrict their visit to the resident’s room or other location designated by the facility.




1 American Healthcare Facilities Association

                                            Pennsylvania Department of Health
                                   625 Forster Street | Harrisburg, PA 17120 | www.pa.gov




                                                                                    Plaintiffs' Second Amended Complaint
                                                                                                         Exhibits page 092
         Case 2:20-cv-02038-CFK Document 15-10 Filed 06/01/20 Page 6 of 17

PENNSYLVANIA DEPARTMENT OF HEALTH
2020 – PAHAN – 508 – 5-12-ADV
ADVISORY: Test-based Strategies for Preventing
Transmission of the Virus that Causes COVID-19 in Skilled
Nursing Facilities

    DATE:                       5/12/2020
    TO:                         Health Alert Network
    FROM:                       Rachel Levine, MD, Secretary of Health
    SUBJECT:                    ADVISORY: Test-based Strategies for Preventing Transmission of the
                                Virus that Causes COVID-19 in Skilled Nursing Facilities
    DISTRIBUTION:               Statewide
    LOCATION:                   n/a
    STREET ADDRESS:             n/a
    COUNTY:                     n/a
    MUNICIPALITY:               n/a
    ZIP CODE:                   n/a

    This transmission is a Health Advisory: provides important information for a specific incident or
    situation; may not require immediate action.
   HOSPITALS: PLEASE SHARE WITH ALL MEDICAL, PEDIATRIC, NURSING AND LABORATORY STAFF IN YOUR
   HOSPITAL; EMS COUNCILS: PLEASE DISTRIBUTE AS APPROPRIATE; FQHCs: PLEASE DISTRIBUTE AS APPROPRIATE
   LOCAL HEALTH JURISDICTIONS: PLEASE DISTRIBUTE AS APPROPRIATE; PROFESSIONAL ORGANIZATIONS: PLEASE
   DISTRIBUTE TO YOUR MEMBERSHIP; LONG-TERM CARE FACILITIES: PLEASE SHARE WITH ALL MEDICAL, INFECTION
   CONTROL, AND NURSING STAFF IN YOUR FACILITY

     •   Universal testing of residents and staff is one strategy to help inform infection prevention
         and control in skilled nursing facilities.
     •   Consider four key principles when using testing in skilled nursing care facilities.
         o Testing should not supersede existing infection prevention and control (IPC)
            interventions.
         o Testing should be used when results will lead to specific IPC actions.
         o The first step of a test-based prevention strategy should ideally be a point prevalence
            survey (PPS) of all residents and all HCP in the facility.
         o Repeat testing may be warranted in certain circumstances.
     •   Facilities should develop a plan for testing and post-testing intervention to include:
         o Logistics of resident and staff testing
         o Cohorting plan to include designated Red, Yellow, and Green zones, respective of
            testing result and exposure status.


Nursing home populations are at high risk for infection, serious illness, and death from COVID-19.
Testing is one strategy to help inform prevention and control in the facility. The Department has
developed these guidelines to expand upon CDC Considerations for Use of Test-Based Strategies
for Preventing SARS-CoV-2 Transmission in Nursing Homes. If you have questions about this
guidance, please contact DOH at 1-877-PA-HEALTH (1-877-724-3258) or your local health
department.




                Page 1 of 7 – Advisory # 508


                                                                      Plaintiffs' Second Amended Complaint
                                                                                           Exhibits page 093
         Case 2:20-cv-02038-CFK Document 15-10 Filed 06/01/20 Page 7 of 17

KEY TERMS:

Testing or test: Laboratory tests that detect SARS-COV-2, the virus that causes COVID-19, using
reverse transcription polymerase chain reaction (RT-PCR) testing are referred to here as testing or
test.

SARS-CoV-2 infection: A term used throughout this document to indicate any person with a
positive PCR test for SARS-CoV-2, regardless of whether they have symptoms or are asymptomatic.
Persons with symptoms and a positive test are said to have COVID-19.

Healthcare personnel (HCP): Include, but are not limited to, emergency medical service personnel,
nurses, nursing assistants, physicians, technicians, therapists, phlebotomists, pharmacists, students
and trainees, contractual staff not employed by the healthcare facility, and persons not directly
involved in patient care but who could be exposed to infectious agents that can be transmitted in the
healthcare setting (e.g., clerical, dietary, environmental services, laundry, security, engineering and
facilities management, administrative, billing, and volunteer personnel).

Consider the following four key principles when using testing in nursing homes:

    1. Testing should not supersede existing infection prevention and control (IPC)
    interventions.
Testing conducted at nursing homes should be implemented in addition to existing infection
prevention and control measures recommended by the DOH, including visitor restriction, cessation
of communal dining and group activities, monitoring all HCP and residents for signs and symptoms
of COVID-19, and universal masking as source control. See PA-HAN-497 for more details about
infection prevention and control and PA-HAN-500 for guidance about specimen collection.

    2. Testing should be used when results will lead to specific IPC actions.
For example, test results can be used to:

   •   Cohort exposed residents to separate those with SARS-CoV-2 infection from those without
       detectable SARS-CoV-2 infection at the time of testing to reduce the opportunity for further
       transmission.
   •   Determine the SARS-CoV-2 burden across different units or facilities and allocating
       resources.
   •   Identify HCP with SARS-CoV-2 infection for work exclusion.
   •   Enable HCP to return to work after being excluded for SARS-CoV-2 infection.
   •   Discontinue transmission-based precautions for residents with resolved SARS-CoV-2
       infection.

   3. The first step of a test-based prevention strategy should be a point prevalence survey
   (PPS), ideally, of all residents and all HCP in the facility.

Testing of residents

Testing of residents should be aligned with consideration for testing capacity in the following order of
priority:

   1. Facility-wide PPS of all residents should be considered in facilities with suspected or
       confirmed cases of COVID-19. Early experience from nursing homes with COVID-19 cases
       suggests that when residents with COVID-19 are identified, there are often asymptomatic
                Page 2 of 7 – Advisory # 508


                                                                      Plaintiffs' Second Amended Complaint
                                                                                           Exhibits page 094
         Case 2:20-cv-02038-CFK Document 15-10 Filed 06/01/20 Page 8 of 17

      residents with SARS-CoV-2 present as well. PPS of all residents in the facility can identify
      infected residents who can be cohorted on a pre-specified unit or transferred to a COVID-
      specific facility. If undertaking facility-wide PPS, facility leadership should be prepared for the
      potential to identify multiple asymptomatic residents with SARS-CoV-2 infection and make
      plans to cohort them.
          o If testing capacity is not sufficient for facility-wide PPS, performing PPS on units with
              symptomatic residents should be prioritized.
          o If testing capacity is not sufficient for unit-wide PPS, testing should be prioritized
              for symptomatic residents and other high-risk residents, such as those who are
              admitted from a hospital or other facility, roommates of symptomatic residents, or those
              who leave the facility regularly for dialysis or other services.
   2. In facilities that do not have known cases of COVID-19, test 20% of residents weekly to
      identify early transmission. If any testing from the sample population is positive, the facility
      should plan to do facility-wide testing.

Testing of nursing home HCP

Testing of staff should be aligned with consideration for testing capacity in the following order of
priority:

   1. PPS of all HCP should be considered in facilities with suspected or confirmed cases of
      COVID-19. Early experience suggests that, despite HCP symptom screening, when COVID-
      19 cases are identified in a nursing home, there are often HCP with asymptomatic SARS-
      CoV-2 infection present as well. HCP likely contribute to introduction and further spread of
      SARS-CoV-2 within nursing homes.
   2. In facilities that do not have known cases of COVID-19, test 20% of staff weekly to identify
      early transmission. If any testing from the sample population is positive, the facility should
      plan to do facility-wide testing.

CDC recommends HCP with COVID-19 be excluded from work. Follow PA-HAN-501 for Return-
to-Work Guidance. Facility leadership should have a plan for meeting staffing needs to provide safe
care to residents while infected HCP are excluded from work. If the facility is in Crisis Capacity and
facing staffing shortages, see CDC guidance on Strategies to Mitigate Healthcare Personnel Staffing
Shortages for additional considerations.

     4. Repeat testing may be warranted in certain circumstances.
Initial PPS should be prioritized; repeat testing should be aligned with consideration for testing
capacity. After initial PPS has been performed for residents and HCP (baseline) and the results have
been used to implement resident cohorting and HCP work exclusions, nursing homes may consider
retesting under the following circumstances:

Retesting of residents

   •   Retest any resident who develops symptoms consistent with COVID-19.
          o Consider retesting all residents who previously tested negative at some frequency
             shortly (e.g., 3 days) after the initial PPS, and then weekly to detect those with newly
             developed infection; consider continuing retesting until PPSs do not identify new
             cases.
          o DO NOT DELAY TESTING of symptomatic individuals until the next scheduled facility-
             wide testing event.


                Page 3 of 7 – Advisory # 508


                                                                       Plaintiffs' Second Amended Complaint
                                                                                            Exhibits page 095
        Case 2:20-cv-02038-CFK Document 15-10 Filed 06/01/20 Page 9 of 17

          o  If testing capacity is not sufficient for retesting all residents, retest those who frequently
             leave the facility for dialysis or other services and those with known exposure to
             infected residents (such as roommates) or HCP.
   •   Use retesting to inform decisions about when residents with COVID-19 can be moved out of
       COVID-19 wards. See PA-HAN-502 for additional information.

Retesting of nursing home HCP

   •   Retest any HCP who develop symptoms consistent with COVID-19.
   •   Retest to inform decisions about when HCP with COVID-19 can return to work. Follow PA-
       HAN-501 for Return-to-Work Guidance.
   •   Consider retesting HCP at some frequency based on community prevalence of infections
       (e.g., once a week).

If testing capacity is not sufficient for retesting all HCP, consider retesting HCP who are known to
work at other healthcare facilities with cases of COVID-19.

Facilities Should Develop a Plan for Testing and Post-Testing Intervention

Planning for Testing Logistics:
   • Which asymptomatic residents will be tested? (all symptomatic residents should be tested)
   • Which HCP should be tested?
   • Which laboratory will provide collection materials and process specimens? Ideally,
      laboratories reporting results within 1-2 days should be used. Longer turn-around-times
      severely limits the utility of testing asymptomatic persons.
         o While testing can be completed at the state public health laboratory where timely
             commercial testing is not available, the large scope of the pandemic will require
             facilities to use their own resources to obtain testing results more rapidly.
         o Facilities should develop relationships with commercial laboratories for testing
             (including acquisition of supplies).
         o Facilities who cannot acquire testing supplies or who want to perform an initial PPS
             using the state public health laboratory should contact RA-
             DHCOVIDTESTING@pa.gov with the facility name in the subject.
   • Who will obtain patient agreement and how will it be documented? DOH recommends using
      the same process as would be used for influenza testing or other related laboratory tests.
   • Who will perform specimen collection?
   • What PPE will be worn during testing and how often will it be changed?
         o The DOH recommends staff collecting swabs wear gowns, gloves, eye protection and
             respirators or facemasks, if respirators are not available. Gowns, eye protection and
             respirators or facemasks should be changed if coughed or sneezed upon or if
             otherwise soiled. Gloves must be changed between each test with hand hygiene
             performed with each glove change.
   • What shipping supplies and refrigeration are needed?

Post-Testing Actions to Prevent Transmission:

For resident testing:
   • Residents need to be cohorted to separate units in three zones, based on test results.
         o COVID + test (Red Zone): residents with a positive SARS-CoV-2 PCR test and still
             within the parameters for transmission-based precautions

                Page 4 of 7 – Advisory # 508


                                                                        Plaintiffs' Second Amended Complaint
                                                                                             Exhibits page 096
       Case 2:20-cv-02038-CFK Document 15-10 Filed 06/01/20 Page 10 of 17

        o COVID – test potentially exposed (Yellow Zone): residents with a negative SARS-
          CoV-2 PCR test who remain asymptomatic but are within 14 days of possible exposure
          to COVID-19
        o Unexposed (Green Zone): any resident in the facility who was not tested and is
          thought to be unexposed to COVID-19


                                                                      COVID –
                     COVID +                   COVID –               Unexposed
                      ZONE                     Exposed                 ZONE
                                                ZONE



•    The three types of residents listed above should not share common areas such as communal
     bathrooms and showers with other types of residents. The three zones should remain
     separate on the unit.
•    Staff should be designated by zone as much as possible to minimize risk to exposed (Yellow)
     and non-exposed (Green) residents. Using staff in more than one zone should be prioritized
     as below, with the best option listed first, and the least desirable option last.

      Best
                     Staff always work on the same unit, and units do not include more than one
     Option
                     Zone. Staff do not cross over to other units.

                     Staff always work on the same Zone, and do not cross over to other Zones.
                     They may work in two or more exposed (Yellow) units, for example.

                     Staff are assigned to specific Zones but must occasionally cover staffing needs
                     in other Zones for certain shifts. Ideally, staff would not work in the COVID-
                     positive (Red) unit and then return to exposed (Yellow) or unexposed units
                     (Green).

                     Staff always work in the same Zone during one shift but may work in different
                     Zones on different shifts. Ideally, staff would not work in the COVID-positive
                     (Red) zone and then return to exposed (Yellow) or unexposed (Green) units.

                     Occasionally staffing needs require that certain staff work in more than one
                     Zone during a single shift. That person must change all PPE and perform hand
     Least           hygiene when going from one Zone unit to another. Exception: respirators or
    Desirable        facemasks that have been worn with a face shield can be worn continuously.
                     Ideally, this should be limited to key staff (e.g. RNs).

     Zone Guidelines

        o Zones should be clearly marked with limited access signs or temporary barriers to
          prevent unnecessary foot traffic to the area.
        o Equipment should be dedicated ideally to each unit, and if necessary shared only
          between units of the same Zone. Any equipment that must be shared between

                Page 5 of 7 – Advisory # 508


                                                                     Plaintiffs' Second Amended Complaint
                                                                                          Exhibits page 097
        Case 2:20-cv-02038-CFK Document 15-10 Filed 06/01/20 Page 11 of 17

              different Zones should be fully cleaned and disinfected between use. These
              occurrences should be rare.
          o   Full PPE must be used to care for residents in COVID+ (Red) and COVID- potentially
              exposed (Yellow) zones.
          o   COVID Positive (Red) and Unexposed (Green) units should be as far apart as possible
              within the facility.
          o   Unexposed (Green) units should be clearly marked with limited access signs or
              temporary barriers to prevent unnecessary foot traffic to the area.
          o   Occasionally, a laboratory may report an inconclusive or indeterminant result for
              SARS-CoV-2 PCR testing. For residents with these results, specimen collection should
              be repeated as soon as possible. The resident should be cared for within a COVID-
              potentially exposed (Yellow) zone while awaiting repeat test results.
          o   Any resident who develops symptoms consistent with COVID, should be
              presumed positive
                      Test for COVID-19 immediately if symptoms occur.
                      While awaiting test results, move to a private room or remove roommate from
                      current room. Consider roommate exposed (Yellow). Keep resident in current
                      unit if they are in an Exposed unit (Yellow). If the symptomatic resident is in an
                      Unexposed (Green) zone, move to the Exposed (Yellow) zone in a private room.
                      If test positive, move to COVID Positive zone (Red).
          o   De-escalating Zones: When criteria set forth in PA-HAN-502 under “Discontinuing
              ‘exposed’ or ‘affected’ status for a unit or facility” are met:
                      A COVID Positive zone (Red) may be changed to Unexposed (Green) status
                      A COVID-potentially exposed (Yellow) Zone may be changed to Unexposed
                      (Green) status where these criteria have been met and where exposure
                      occurred at least 14 days ago.
          o   Residents refusing testing: occasionally asymptomatic residents may refuse to be
              tested. These residents, if potentially exposed to COVID-19, should be cared for in a
              COVID- potentially exposed (Yellow) zone until at least 14 days after exposure. If
              these residents develop fever or respiratory symptoms testing is recommended, and
              the testing request should be re-visited with the resident or responsible party.

For staff testing:
   • Follow PA-HAN-501 for Return-to-Work Guidance.
           a. Staff with fever or respiratory symptoms should be excluded from work and isolated
              until they meet return to work criteria.
           b. Asymptomatic staff who test positive should be excluded from work and isolated for 10
              days from the date of their first positive test (if they have not developed symptoms).
              See exception for critical staffing needs below.
   • Exceptions for critical staffing need- Asymptomatic staff may be able to work, but facilities
      must ensure the following conditions exist prior permitting these staff to work:
           a. Asymptomatic staff with SARS-CoV-2 infection must only work with COVID-19 positive
              residents (Red Zone) and staff.
           b. Work areas for COVID positive and negative or untested staff must be kept separate,
              including break rooms, workstations and bathrooms.

   If you have questions about this guidance, please contact DOH at 1-877-PA-HEALTH (1-
   877-724-3258) or your local health department.


               Page 6 of 7 – Advisory # 508


                                                                      Plaintiffs' Second Amended Complaint
                                                                                           Exhibits page 098
   Case 2:20-cv-02038-CFK Document 15-10 Filed 06/01/20 Page 12 of 17

     Categories of Health Alert messages:
     Health Alert: conveys the highest level of importance; warrants immediate action or attention.
     Health Advisory: provides important information for a specific incident or situation; may not require immediate action.
     Health Update: provides updated information regarding an incident or situation; unlikely to require immediate action.

This information is current as of May 12, 2020 but may be modified in the future. We will continue to post updated
information regarding the most common questions about this subject.




              Page 7 of 7 – Advisory # 508


                                                                                   Plaintiffs' Second Amended Complaint
                                                                                                        Exhibits page 099
      Case 2:20-cv-02038-CFK Document 15-10 Filed 06/01/20 Page 13 of 17




                                                                                              May 12, 2020

       Interim Guidance for Nursing Care Facilities During COVID-19
The Department of Health (Department) is providing the below guidance as an update to the
guidance issued on March 18, 2020. Since the previous version of the guidance, the Department
has issued several Health Alert Networks (HANs), which require greater detail in guidance for
nursing care facilities (NCFs) regarding personnel allowed to access the facility amid visitor
restrictions; health care personnel who become ill during their shift; admissions and readmissions
for residents exposed to COVID-19; and testing for COVID-19 upon discharge from a hospital to
an NCF. As well, the epidemiological understanding of COVID-19 has deepened, which resulted
in a new section around cohorting residents, and the Secretary of Health issued an Order
requiring facilities to report in Knowledge Center so the Department may have more real-time
information in order to best serve facilities.

1. Admissions/Readmissions

All admissions and readmissions to NCFs must follow HAN 502 for Transmission-Based
Precautions. Given the significant risk COVID-19 poses to residents of NCFs, the following
guidelines should be followed related to admission and readmission of residents:

     NCF Resident At Hospital for COVID-19                     NCF Resident at Hospital for Anything
 -    Per HAN 502, if Transmission-Based Precautions                 Other than COVID-19
      are still required, the resident should be           -     Hospital should test the patient before
      readmitted to an NCF with an ability to adhere to          discharge to an NCF to ensure the patient
      infection prevention and control recommendations           is not asymptomatic or pre-symptomatic
      for the care of COVID-19 patients, and preferably          positive. NCFs may refuse to admit a
      be placed in a location designated to care for             patient if a test is not administered.
      COVID-19 residents.                                  -     NCFs should not wait until test results are
 -    NOTE: Meeting criteria for discontinuation of              available before readmission if the resident
      Transmission-Based Precautions is not a                    is clinically indicated for discharge, but
      prerequisite for readmission.                              should be prepared to quarantine a resident
 -    If resident has already tested positive for COVID-         until test results are available.
      19, do not test again as a condition for             -     A positive test result is not a reason to
      readmission.                                               refuse readmission to a resident; rather,
 -    A positive test result is not a reason to refuse           adhere to HAN 502.
      readmission to a resident; rather, adhere to HAN
      502.
     Individual at Hospital for COVID-19 Being                  Individual at Hospital for Anything
                 Discharged to NCF                                 Other than COVID-19 Being
 -    Per HAN 502, if Transmission-Based Precautions                    Discharged to NCF
      are still required, the individual should go to an   -     Hospital should test individual before
      NCF with an ability to adhere to infection                 discharge to a NCF to ensure patient is not
      prevention and control recommendations for the             asymptomatic or pre-symptomatic
      care of COVID-19 patients, and preferably be               positive. NCFs may refuse to admit a
      placed in a location designated to care for                patient if a test is not administered.
      COVID-19 residents.


                                                                            Plaintiffs' Second Amended Complaint
                                                                                                 Exhibits page 100
         Case 2:20-cv-02038-CFK Document 15-10 Filed 06/01/20 Page 14 of 17




    -     NOTE: Meeting criteria for discontinuation of        -   NCFs should not wait until test results are
          Transmission-Based Precautions is not a                  available before admission if the
          prerequisite for discharge.                              individual is clinically indicated for
    -     If individual has already tested positive for            discharge, but should be prepared to
          COVID-19, do not test again as a condition for           quarantine the individual until test results
          admission.                                               are available.
    -     A positive test result is not a reason to refuse     -   A positive test result is not a reason to
          admission to an individual; rather, adhere to HAN        refuse admission to an individual; rather,
          502.                                                     adhere to HAN 502.
    -     An NCF must continue to take new admissions, if      -   NCF must continue to take new
          appropriate beds are available, and a suspected or       admissions, if appropriate beds are
          confirmed positive for COVID-19 is not a reason          available.
          to deny admission.

2. Cohorting Residents

If an NCF wishes to expand the number of beds or convert closed wings or entire facilities to
support COVID-19 patients or residents, first review PA-HAN 496, Universal Message
Regarding Cohorting of Residents in Skilled Nursing Facilities. If the facility’s planned strategy
appears to conform with PA-HAN 496, submit a request to the Department’s appropriate field
office for approval. Each request will be considered on a case-by-case basis, and dialogue with
the facility will occur to acquire all details needed for the Department to render a decision. To
ensure the Department has the necessary information to enter into that dialogue, include at a
minimum the following information for the new or expanded space (if applicable) with the
request:

•       Number of beds and/or residents impacted, including whether residents will be moved
        initially.
•       Whether the beds are Medicare or Medicaid (including proof of approval from the Department
        of Human Services to expand the number of Medical Assistance beds, if applicable).
•       Location and square footage (with floor plan and pictures, if appropriate).
•       Available equipment in the room.
•       Staffing levels and plan for having adequate staffing for the duration of the cohorting.
•       Plan for locating displaced residents including care of vulnerable residents (such as dementia
        residents) either in the same facility or sister facility.
•       Description of how residents with COVID-19 will be handled (e.g., moving within the
        facility, admitted from other facilities, admitted from the hospital).
•       Plan for discontinuing use of any new, altered or renovated space upon the expiration of the
        Governor’s Proclamation of Disaster Emergency issued on March 6, 2020.
•       Contact information for person responsible for the request.

Upon submission of the request, a representative from the Department will reach out to the
facility’s contact person to discuss next steps. Questions regarding this process can be directed to
the appropriate field office.




                                                                              Plaintiffs' Second Amended Complaint
                                                                                                   Exhibits page 101
    Case 2:20-cv-02038-CFK Document 15-10 Filed 06/01/20 Page 15 of 17




3. Mandatory Reporting through Knowledge Center

In accordance with the Order of the Secretary of Health issued on April 21, 2020, all NCFs
licensed in the Commonwealth must complete the Nursing Care Facility Survey in the
Knowledge Center at 8:00 a.m. daily. All fields indicated as mandatory must be completed. If
any non-mandatory field has changed from the initial submission, the facility must update that
field on the next calendar day’s submission.

4. Visitors Policies

NCFs should limit outside visitors to the greatest extent possible to limit exposure for residents;
however, there are some instances when visitation is necessary, which is outlined below. All
visitors who enter the facility must adhere to universal masking protocols in accordance with
HAN 492 and HAN 497. The following specific examples of inappropriate and appropriate
visitation include:

   1. Restrict all visitors, except those listed in the fourth bullet point below.

   2. Restrict all volunteers, non-essential health care personnel and other non-essential
      personnel and contractors (e.g., barbers).

   3. Restrict cross-over visitation from personal care home (PCH), Assisted Living Facility,
      and Continuing Care Community residents to the NCF. Ensure cross-over staff adhere to
      the facility’s infectious disease protocol.

   4. The following personnel are exempt from visitor restrictions and are therefore permitted
      to access NCFs:

       o Physicians, nurse practitioners, physician assistants, and other clinicians;
       o Home health and dialysis services;
       o The Department of Aging/Area Agency on Aging and the Department of Human
         Services where there is concern for serious bodily injury, sexual abuse, or serious
         physical injury; and
       o Hospice services, clergy and bereavement counselors, offered by licensed providers
         within the NCF, as well as the Department of Health or agents working on behalf of
         the Department, or local public health officials.

5. Infection Control and Personal Protective Equipment (PPE)

   •   The infection control specialists designated by the facility must review PPE guidelines
       with all staff.
   •   Residents may not engage in communal activities until their Region is designated as
       Green, per the Governor’s guidance.
   •   Minimize resident interactions with other personnel and contractors performing essential
       services (e.g., plumbers, electricians, etc.) through actions such as using separate


                                                                     Plaintiffs' Second Amended Complaint
                                                                                          Exhibits page 102
    Case 2:20-cv-02038-CFK Document 15-10 Filed 06/01/20 Page 16 of 17




       entrances, performing service at off-hours, and performing only essential servicing
       activities.
   •   Arrange for deliveries to areas where there is limited person-to-person interaction.
   •   Evaluate environmental cleaning practices and increase frequency of cleaning and
       disinfection for high-touch surfaces.
   •   Refer to the following for guidance on infection control and PPE use, including universal
       masking for all persons entering the facility:
       o HAN 497 Interim Infection Prevention and Control Recommendations for Patients
           with Known or Patients Under Investigation for 2019 Novel Coronavirus (COVID-
           19) in a Healthcare Setting
       o HAN 492, Universal Masking of Healthcare Workers and Staff in Congregate Care
           Settings

6. Screening

Continue active screening of residents and health care personnel for fever and respiratory
symptoms (using a checklist for employees such as the one developed by the American Health
Care Association and the National Center for Assisted Living). Staff should be screened at the
beginning and end of every shift. All other personnel who enter the facility should be screened.

Health care personnel with even mild symptoms of COVID-19 should consult with occupational
health before reporting to work. If symptoms develop while working, health care personnel must
cease resident care activities and leave the work site immediately after notifying their supervisor
or occupational health services, in accordance with facility policy.

7. Dining Services

   •   Provide in-room meal service for residents who are assessed to be capable of feeding
       themselves without supervision or assistance.

   •   Identify high-risk choking residents and residents at-risk for aspiration who may cough,
       creating droplets. Meals for these residents should be provided in their rooms with
       assistance. If meals cannot be provided in their rooms, the precautions outlined below
       must be taken for eating in a common area in addition to ensuring the residents remain at
       least six feet or more from each other.

   •   Residents who need assistance with feeding and eat in a common area should be spaced
       apart as much as possible, ideally six feet or more. Where it is not possible to have these
       residents six feet apart, then no more than one resident who needs assistance with feeding
       may be seated at a table (assuming a standard four-person table).

                     Precautions When Meals Are Served in a Common Area
        ➢ Stagger arrival times and maintain social distancing;
        ➢ Increase the number of meal services or offer meals in shifts to allow fewer
          residents in common areas at one time;


                                                                     Plaintiffs' Second Amended Complaint
                                                                                          Exhibits page 103
    Case 2:20-cv-02038-CFK Document 15-10 Filed 06/01/20 Page 17 of 17




        ➢ Take appropriate precautions with eye protection and gowns for staff feeding the
          resident population at high-risk for choking, given the risk to cough while eating;
          and
        ➢ Staff members who are assisting more than one resident at the same time must
          perform hand hygiene with at least hand sanitizer each time when switching
          assistance between residents.

This guidance is intended to assist with NCFs’ response to COVID-19. With the Governor’s
authorization as conferred in the disaster proclamation issued on March 6, 2020, all statutory and
regulatory provisions that would impose an impediment to implementing this guidance are
suspended. Those suspensions will remain in place while the proclamation of disaster emergency
remains in effect.

This updated guidance will be in effect immediately and through the duration of the Governor’s
COVID-19 Disaster Declaration. The Department may update or supplement this guidance as
needed.

RESOURCES

Department’s Guidance, FAQs, and Orders for Nursing Care Facilities:
https://www.health.pa.gov/topics/disease/coronavirus/Pages/Nursing-Homes.aspx
Department’s Health Alerts, Advisories, and Updates:
https://www.health.pa.gov/topics/prep/PA-HAN/Pages/2020-HAN.aspx




                                                                    Plaintiffs' Second Amended Complaint
                                                                                         Exhibits page 104
